Citation Nr: 1712164	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969, and from April 1974 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The September 2010 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective from January 7, 2010.  An April 2013 rating decision granted a 50 percent evaluation for PTSD, effective from December 12, 2011.  As the assigned evaluations are less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The matter was previously before the Board in April 2015, at which time the Board denied entitlement to an initial disability rating in excess of 30 percent for PTSD prior to December 12, 2011, while granting an increased rating of 70 percent, effective December 12, 2011.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court); in July 2016, the Court issued a memorandum decision that set aside the Board's denial of an initial disability rating in excess of 30 percent for PTSD prior to December 12, 2011, and remanded the case to the Board.  As the Veteran did not challenge the Board's grant of an initial 70 percent rating on and after December 12, 2011, the Court dismissed the appeal as to that issue.

The April 2015 Board decision also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU), an issue which remains to be developed by the RO.  Accordingly, only the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to December 12, 2011, is presently before the Board. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

FINDING OF FACT

Prior to December 12, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Prior to December 12, 2011, the criteria for an initial disability rating of 50 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records, as well as Social Security Administration (SSA) records.  The Veteran was also afforded a VA examination in September 2010 in connection with the claim on appeal.  The Board finds that the information provided in this VA examination as well as the other evidence in the claims file is adequate to allow the Board to make a determination as to the appropriate disability rating without obtaining a "restrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Therefore, appellate review may proceed without prejudice to the Veteran.

II. Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6
Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Turning to the evidence of record, February 2010 treatment records from the Albany VA Medical Center show the Veteran's mood was generally euthymic, his affect congruent, with no notable thought disturbance.  He reported generally good relationships with family, adding he enjoyed the company of his grandchildren; however, he complained of irritability and frequent night waking due to nightmares.  The Veteran also complained of frequent anger, particularly when driving.  He denied suicidal or homicidal ideations.

March 2010 treatment records contain diagnoses of both PTSD and depressive disorder, and confirm earlier complaints of sleep difficulty and irritability.  The Veteran characterized his mood as "empty, drained, [and] apathetic," but again denied suicidal or homicidal ideations.  His speech was noted to be within normal limits; no thought disturbance was noted, and the Veteran's affect was noted as "congruent."  

A May 2010 SSA mental status examination revealed symptoms including nightmares, hypervigilance, racing thoughts, and distractibility.  The Veteran's mood was noted by be dysthymic, and his memory mildly impaired.  The examiner furnished diagnoses of depressive disorder and PTSD.  

August 2010 treatment records show the Veteran reported "trying to do positive activities" with his girlfriend and children, performing work around the house, and occasionally dining out or going shopping with his girlfriend.  

At his September 2010 VA examination, the Veteran reported feelings of detachment and estrangement from others, as well as hypervigilance, irritability and anger.  He added that his symptoms regularly impact his ability to function in social situations, although he characterized his relationship with his girlfriend of over twenty years as "great," adding his relationship with his children was "also good."  The Veteran noted frequent mood swings and bouts of depression, the intensity of which depend on how busy he is.  He endorsed regular nightmares and disturbed sleep.  The examiner's notes indicate dysthymic mood, visible distractibility and anxiety, along with mild memory impairment.  The examiner indicated panic attacks occurring "occasionally...when triggered."  The Veteran was noted to have no history of suicide attempts, but a history of violence, the Veteran stating that he "used to get in fights."  Overall, the examiner indicated the Veteran was "functioning fair to poorly [with] seemingly increase[d] depressive symptoms/irritability/sleep disturbance and subsequent impact on his relationships."   

However, the examiner characterized the Veteran as cooperative, friendly, relaxed, and attentive, noting no psychomotor agitation, unremarkable speech, and a clean and neatly groomed appearance.  The Veteran's attention and concentration were intact, as was his orientation to person, place, and time.  His thought processes and thought content were unremarkable, and he was free of delusions or hallucinations.  His impulse control was noted to be good, and the examiner confirmed the Veteran reported no recent episodes of violence, and no difficulty managing activities of daily living.  Although the examiner indicated the presence of obsessive or ritualistic behavior, his description of the behavior revealed only that the Veteran "will sometimes re-check to make sure things are where he put it, otherwise it appears [such behavior is absent.]"  The examiner furnished a PTSD diagnosis and a GAF score of 60, with no other mental diagnoses, thereby attributing all of the Veteran's psychiatric symptoms to his PTSD.  Among these symptoms, the examiner listed "[d]ifficulty concentrating," "[h]ypervigilance," and an exaggerated startle response.  In total, the Veteran's symptoms were assessed as having "some social impact," as well as "some low energy," "some concentration disturbance," and "some mood disturbance."  Despite these observations and assessments, the examiner opined that the Veteran's reliability and productivity in a work setting would not be reduced by his PTSD symptoms, acknowledging only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with generally satisfactory overall functioning.  

In his October 2010 notice of disagreement (NOD), the Veteran reported symptoms including frequent bouts of depression, difficulty working due to mood swings, panic attacks, memory problems, and significant discomfort in social situations and relationships.  

Treatment records from Albany VAMC from February 2011 show consistent complaints of sadness, tension, irritability, increased emotionality, and frequent nightmares.  

The Veteran's November 2011 substantive appeal confirmed many of his earlier reported symptoms, and added that he found himself becoming "upset at every little thing that happened," finding it difficult not to "lash out."  He endorsed frequent crying spells, frequent angry outbursts, desire to hurt others, and social isolation and avoidance.  The Veteran also indicated he was suffering from panic attacks at a frequency of at least twice per week.

After reviewing the Veteran's statements, including those statements made to the VA examiner, that examiner's own observations, and the above-discussed treatment records, the Board finds that the evidence strongly indicates that the criteria for a 50 percent evaluation for PTSD are met.  Among the symptoms enumerated under the 50 percent rating criteria are panic attacks occurring at a frequency of more than once per week, memory impairment, disturbances of motivation and mood, social isolation, and difficulty in establishing and maintaining relationships.  All of these criteria are present in the either the treatment records or the symptoms described by the Veteran, and several were observed by the VA examiner.  Moreover, the Board notes the contradiction between the panoply of symptoms observed or recorded by the examiner and his conclusion that the Veteran's symptoms would not reduce his reliability or productivity.  This conclusion appears to be at odds even with the symptoms the examiner himself observed, much less those reported by the Veteran.  Specifically, the examiner's conclusion that the Veteran's overall functioning was "generally satisfactory" strikes the Board as directly in contradiction to his earlier statement that the Veteran was functioning "fair to poorly."  Accordingly, the Board finds little probative value in the examiner's conclusion as to the severity of the Veteran's condition, but not with his recitation of the Veteran's symptoms.

With respect to the Veteran's assertions, the Board finds them credible, as they are consistent throughout the period at issue, and generally confirmed in the Veteran's treatment records.  Accordingly, the Board assigns greater weight to these statements than it does to the above-discussed VA opinion.   

After considering the evidence of record, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 50 percent disability rating.  38 U.S.C.A. § 5107(b).  

However, the record does not reflect that the Veteran has a level of impairment consistent with a 70 percent rating.  Although the Veteran has indicated he obsesses about the placement of personal items, the evidence does not suggest this rises to the level of an obsessional ritual which interfere with routine activities.  There is no indication the Veteran mentioned such interference either in lay statements, to the VA examiner or to any treating provider during the period at issue.  Similarly, although in one statement, the Veteran endorsed near constant depression, neither his treatment records, nor his statements to examiners, suggest interference with routine activities.  No treating provider or examining source has noted difficulty adapting to stressful circumstances.  Further, the record does not reflect complaints of suicidal ideation during the appeal period, nor is there evidence of a formal thought disorder, or of intermittently illogical, obscure, or irrelevant speech, spatial disorientation, neglect of personal hygiene, or outright inability to establish and maintain effective relationships.  

Rather, the evidence shows that the Veteran's presentation, including his personal hygiene, was normal, his thought content was noted to be unremarkable, and he was free of hallucinations or delusions.  Moreover, although the Veteran complained of social difficulties, he was able to maintain a stable relationship with his girlfriend of over twenty years during the appeal period.  Further, in addition to his stable relationship with his girlfriend, the Veteran reported that he saw his children and grandchildren regularly during the appeal period, suggesting a level of social functioning inconsistent with the degree of limitation contemplated by the 70 percent evaluation criteria.  Essentially, the Veteran's symptoms do not equate in frequency, severity or duration to the level required for a 70 percent rating.

The Board has considered the Veteran's GAF scores during this period.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight expected impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores of 81 to 90 reflect absent or minimal symptoms.  GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  

The Veteran's GAF score of 60, assessed by the VA examiner, is indicative of moderate symptoms.  Thus, the GAF score does not mandate the assignment of  70 percent rating.  Moreover, when the GAF score is considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the explanations of the medical professionals, as well as the Veteran's own discursive characterizations of his symptoms, are the most probative evidence of the Veteran's psychological symptomatology.

Finally, there is simply no significant evidence that the Veteran's symptoms confer upon him the total occupational and social functioning referenced by the 100 percent evaluation criteria.  As discussed above, the record contains no evidence of impairment in thought processes or communication; the Veteran has not reported delusions or hallucinations, nor is there evidence of grossly inappropriate behavior.  Although the Veteran did indicate in his November 2011 formal appeal that he desired to hurt others, there is no evidence of any acts of violence during the period at issue, and treatment records consistently deny suicidal or homicidal ideation; hence, the Board concludes the Veteran was not in persistent danger of hurting himself or others during the appeal period.  Moreover, there is no evidence of even intermittent inability to perform activities of daily living; no evidence of disorientation to time or place; and no more than mild memory loss.  Accordingly, the Board finds the Veteran's symptoms did not rise to the level of severity contemplated by the 100 percent evaluation criteria.  See C.F.R. § 4.130, Diagnostic Code 9411.








ORDER

Prior to December 12, 2011, entitlement to an initial 50 percent evaluation, but no higher, for PTSD, is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


